Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 8, 22-24, 26, and 27 are allowable. Claims 9, 10, 12, 15, and 17-20, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, and III, as set forth in the Office action mailed on 2/10/2017, is hereby withdrawn and claims 9, 10, 12, 15, and 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Slaby on 4/27/2021.

In claim 12, line 2, delete “polyurethanes, “.  
In claim 12, line 2, replace “polycarbonates” with --polycarbonate--.
In claim 12, line 3, replace “polyvinylbutyrals” with --polyvinylbutyral--.
Cancel claim 16.

Allowable Subject Matter
Claims 1, 2, 8-10, 12, 15, 17-24, 26, and 27 are allowed.
	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Higuchi (US 2010/0261022), Bahr (EP 0 732 356), and Inokuchi (US 5,411,761) for the following reasons:
The present claims are drawn to a primer composition and prime film thereof comprising an organic polymer and cerium oxide particles having a surface treated with silane in an amount of 10-30 wt % based on weight of film formed, wherein the ratio of silane to cerium oxide particles of 0.9:1 to 2:1.
Higuchi discloses a UV-shielding coating composition comprising acrylate copolymers and zinc oxide nanoparticles which are preferably treated with hydrolysable silanes added in an amount of up to 100 wt % based on the weight of zinc oxide, i.e., a ratio of silane to zinc oxide of up to 1:1.  However, Higuchi fails to disclose cerium oxide.
Bahr discloses acrylic coatings containing inorganic UV screen comprising cerium oxide treated with cerium oxide, however, the amount of silane is in a ratio silane to cerium oxide of 2:10 which is outside claimed range.  While Inokuchi discloses metal oxides which are treated with silanes in an amount of up to a ratio of 10:1 (which overlaps with claimed range) in order to make the metal oxide particles sufficiently hydrophobic.

Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn